TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                               ON MOTION FOR REHEARING


                                      NO. 03-13-00655-CV



                               M. U., N. T. and E. T., Appellants

                                                 v.

             The Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. 12-0824, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                           SUPPLEMENTAL OPINION


               Appellant M.U. has filed a motion for rehearing in which she asserts, among other

grounds, that the district court abused its discretion in granting the Department’s request for an

extension of the deadline to dismiss the termination suit because, in M.U.’s view, the evidence is

insufficient to support a finding of extraordinary circumstances.1 As support for this contention,

M.U. has attached to her motion for rehearing a copy of the reporter’s record from the hearing at

which the district court granted the extension. This record was not included in the reporter’s record

on original submission. Having now reviewed that record, we reach the same conclusion that we

reached on original submission—M.U. has failed to demonstrate that the district court abused its


       1
        See Tex. Fam. Code § 263.401(b) (requiring finding of extraordinary circumstances before
180-day dismissal deadline may be extended).
discretion in finding that an extension of the dismissal deadline was justified by extraordinary

circumstances.2

               M.U. presents additional grounds for rehearing, but these were sufficiently addressed

in our opinion on original submission or otherwise demonstrate no reversible error by the district

court. We overrule M.U.’s motion for rehearing.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: April 18, 2014




       2
         See In re T.T.F., 331 S.W.3d 461, 475-76 (Tex. App.—Fort Worth 2010, no pet.); see also
In re D.W., 249 S.W.3d 625, 647 (Tex. App.—Fort Worth 2008, pet. denied) (“An abuse of
discretion does not occur where the trial court bases its decisions on conflicting evidence.
Furthermore, an abuse of discretion does not occur as long as some evidence of substantive and
probative character exists to support the trial court’s decision.”).

                                                 2